Name: Commission Regulation (EC) No 89/94 of 19 January 1994 determining the extent to which applications for import licences introduced under the annual cheese quota opened by the Community to Sweden may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 1 . 94 Official Journal of the European Communities No L 17/19 COMMISSION REGULATION (EC) No 89/94 of 19 January 1994 determining the extent to which applications for import licences introduced under the annual cheese quota opened by the Community to Sweden may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 1316/93 of 28 May 1993 laying down detailed rules of application for the management of an annual quota of 1 000 tonnes of cheese and curds opened by the Commu ­ nity to Sweden ('), as amended by Regulation (EEC) No 2762/93 0, and in particular Article 4 (4) thereof, Whereas applications for import licences introduced for the cheeses referred to in Regulation (EEC) No 1316/93 cover quantities in excess of those available ; whereas a single percentage reduction should therefore be fixed for the quantities applied for in respect of the first period of 1 January to 31 March 1994, HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for cheeses falling within CN code 0406 introduced in respect of the period 1 January to 31 March 1994 pursuant to Regulation (EEC) No 1316/93 shall be accepted up to a percentage of 10,50 %. 2. During the first 10 days of the period 1 April to 30 June 1994 applications for import licences may be introduced in respect of the quantity referred to in Article 1 of Regulation (EEC) No 1316/93 . Article 2 This Regulation shall enter into force on 20 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 132, 29. 5. 1993, p. 73. (2) OJ No L 251 , 8 . 10 . 1993, p. 7.